DREW, Justice.
It is apparent from the record, and the state so concedes, that the appellant was adjudged guilty and sentenced upon an adverse jury verdict on a specified charge of “armed entry” which is not under our law a definable offense. We are of the opinion that the confusion created by conducting the trial upon the assumption that such a crime existed has, in view of the particular factual circumstances involved in the charge and proof, so infected the proceedings that the ends of justice require that the judgment of conviction be reversed and the cause remanded for new trial.
It is so ordered.
TERRELL, C. J., and HOBSON, ROBERTS and O’CONNELL, JJ., concur.